         Case 2:19-cr-00117-JLR Document 150 Filed 07/27/21 Page 1 of 5




                                                               Honorable James Robart

                        UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF WASHINGTON, SEATTLE

UNITED STATES OF AMERICA,                )              No. CR19-117 JLR
                                          )
                        Plaintiff,        )             DEFENSE REPLY
           v.                             )             RE: BRADY/DISCOVERY
                                          )             VIOLATION
SHAWNA REID,                              )
                                          )
                        Defendant.        )
__________________________________________)

       The government has been in possession and control of the audio-recorded

testimony since its creation in February 2018. It produced the recording only days before

trial was scheduled to start. Now, in its response to the defense motion to dismiss, the

government appears to deny earlier knowledge of the recording (contrary to the

presumption of knowledge imputed by the rules and controlling caselaw) and refuses to

take responsibility for its conduct or acknowledge that sanctions are appropriate.

       An evidentiary hearing is necessary to explore the circumstances behind the

recording of this testimony, its preservation, and ultimate production to the defense: Who

authorized the recording? Who within the Department of Justice had knowledge of it? Is

there any plausible circumstance under which a court reporter could create and possess an

audio recording of secret grand jury testimony without the knowledge of the prosecuting

authorities?

                                                                               Michael Nance
                                                                             Attorney at Law
                                                                               P.O. Box 11276
                                                                 Bainbridge Island, WA 98110
                                             1                                 (206) 624-3211
         Case 2:19-cr-00117-JLR Document 150 Filed 07/27/21 Page 2 of 5




        The government possessed and controlled this recording from
        thebeginning.

       FRCrP 6(e)(1) explicitly charges an attorney for the government with retaining

control of any grand jury recording. Yet the government wants to hide behind the personal

lack of knowledge of the trial attorneys and pawn off responsibility to the court reporter,

who “did not advise anyone present during the Defendant’s February 28, 2018 Grand Jury

testimony that she was audio recording.” Gov’t Response at 2. This is a weak excuse. It

runs afoul of United States v. Cardenas-Mendoza, 579F.3d 1024, 1031 (9th Cir. 2009),

which cites FRCrP 6(e)(1) and imputes to the government possession of grand jury

recordings the moment they are created. Because the government possessed the tape all

along, its suggestion that it did not withhold the tape (Gov’t Response at 5) is unavailing.

        The delay in production of the audiotape may be more aggravated
        than previously known

       The record shows the following:

       August 20, 2019 - the defense orally requests full discovery at arraignment

       October 18, 2019 - the defense makes a written request for any recorded statements

of Ms. Reid

       June 21, 2021 - the defense emails government to confirm no audio-recorded

testimony

       June 30, 2021 - receiving no response, the defense does a followup email to

confirm no audio-recorded testimony

                                                                                Michael Nance
                                                                              Attorney at Law
                                                                                P.O. Box 11276
                                                                  Bainbridge Island, WA 98110
                                             2                                  (206) 624-3211
         Case 2:19-cr-00117-JLR Document 150 Filed 07/27/21 Page 3 of 5




       July 1, 2021 - first government acknowledgement that audiotape exists

       From the government response we now know that on June 22 it first asked the court

reporter about an audiotape of the testimony and was told that one existed. Then, for

reasons not explained, it filed an ex parte motion, presumably concerning an audiotape

already eighteen months overdue under explicit court rules and which normally would not

require court permission to produce. Finally, on July 1, a day after a second email query

from the defense and eight days after being specifically apprised that the tape existed and

with the trial imminent, the government first told the defense of the tape and of its

planned production a few days later.

       This sequence raises more questions than it answers: Why was the court reporter

not asked (much) earlier about something so basic? Why if the existence of a tape was

explicitly known on June 22 was there a further nine-day delay in informing the defense

on a matter that directly impacted it and yet another several days before its ultimate

production? Why did the government need to file a motion before it produced a

recording, which the discovery rules mandate be given to the defense?

             The defense — not the government — is in the best position to
         determine whether particular evidence advances its theory of the
         case.
       Unable to acknowledge its imputed possession and control of the audiotape for over

three years, the government next professes confusion as to how the tape could possibly be

exculpatory or less incriminating than the transcript. Gov’t Resp at 8. The tape speaks

for itself, and its interpretation is in the ear of the beholder. The government apparently

thinks the tape is a simple rote recitation of the transcript, but the defense hears emotion,
                                                                                 Michael Nance
                                                                               Attorney at Law
                                                                                 P.O. Box 11276
                                                                   Bainbridge Island, WA 98110
                                              3                                  (206) 624-3211
         Case 2:19-cr-00117-JLR Document 150 Filed 07/27/21 Page 4 of 5




character and personality in the testimony, aspects that amplify Ms. Reid’s humanity and

vulnerability, that the transcript fails to capture. But the larger point is that this was

obvious evidence central to the charges; its production was mandated by the rules; and it

was specifically and repeatedly requested. If the exculpatory value was even arguable, it

should have been promptly produced both under the rules and under Brady. While the

ultimate determination of what may be useful to the defense is best made by an advocate

(see Dennis v. United States, 384 U.S. 855, 874 (1966)), the government cannot excuse its

conduct by arguing, without authority, that this audiotape is simply not Brady evidence.


                                           Conclusion

       If the remedy for a serious Brady violation, one involving substantial prejudice, is

to simply provide the missing evidence and grant a little more time, the law is toothless

and the government will have no incentive to ever seek and produce evidence essential for

due process.

       An evidentiary hearing would illuminate the hidden aspects of this prosecution that

the government would prefer remain hidden. With or without a hearing the existing

record easily justifies a dismissal.

       Respectfully submitted this 27th day of July, 2021.



                                             /s/ Michael Nance, WSBA #13933
                                             /s/ Robert Gombiner, WSBA #16059
                                             Attorneys for Shawna Reid



                                                                                   Michael Nance
                                                                                 Attorney at Law
                                                                                   P.O. Box 11276
                                                                     Bainbridge Island, WA 98110
                                               4                                   (206) 624-3211
        Case 2:19-cr-00117-JLR Document 150 Filed 07/27/21 Page 5 of 5




                                 Certificate of Service

       I hereby certify that on the 27th day of July, 2021, I electronically filed the

foregoing with the clerk of the court using the CM/ECF system. Notice of this filing

will be sent electronically to counsel of record for other parties.



                                          /s/ Michael Nance
                                          email: michaelnancelaw@gmail.com




                                                                                    Michael Nance
                                                                                  Attorney at Law
                                                                                    P.O. Box 11276
                                                                      Bainbridge Island, WA 98110
                                              5                                     (206) 624-3211
